Under the laws of this state the grand jury is the general inquisitorial body of the county, charged by statute with the duty of inquiring generally into many different governmental agencies, and "to inquire into all indictable offenses committed or triable within the county" not barred by the statute of limitation. Code 1923, c. 311, art. 11, § 8670. One of the modes of inquiry is by the examination of witnesses ore tenus as to whether they know of any violations of the criminal statutes of the state, not barred by lapse of time. The matter alleged in the indictment was material to a general investigation of violations of the criminal statutes, which the grand jury had authority to investigate and to inquire about without being specifically confined to any particular person, time, or place. Code 1923, § 8679. The "substance of the proceedings," therefore, as required by section 5160 of the Code of 1923, is, defendant was examined as a witness before the grand jury of the circuit court of De Kalb county, Ala. The cases cited by appellant were not proceedings before a grand jury. The demurrers were properly overruled.
The use of the phrase "violating the prohibition law" in common parlance designates the violation of a criminal statute.
It is admitted that to sustain a conviction for perjury there must either be two witnesses to the corpus deliciti, or one witness with strong corroboration. In the case at bar there are several witnesses to the sworn statement before the grand jury and the testimony of Troy Lynch to its falseness, corroborated by the sworn admission of defendant on the trial of Troy Lynch. In other words, the defendant testified to one state of facts before the grand jury, and when Troy Lynch was indicted and placed on trial on the charge based upon this defendant's testimony, and defendant was examined in that case as a witness for the state, he testified exactly to the contrary. The defendant had a fair trial and without any prejudicial error.
Let the judgment be affirmed.
Affirmed.